Citation Nr: 0721173	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  98-12 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to 
October 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2002 the veteran testified at a Board hearing.  The 
Board remanded the issue for further development in September 
2003 and May 2006.  


FINDING OF FACT

The veteran's service-connected low back disorder is not 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; there is no ankylosis; there are no incapacitating 
episodes requiring bedrest and treatment prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an August 2004 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the August 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran testified at a hearing in March 2002.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in November 2006 the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected back disorder has been rated 
under the older Diagnostic Code 5295.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.  

Under the older Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Other applicable codes include the older Diagnostic Codes 
5292 and 5293.  Under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Under Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
2002).

The amended version of the rating criteria provides as 
follows:

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 
5241, Spinal fusion; Diagnostic Code 5242, Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The new rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

The medical evidence has demonstrated that the veteran is not 
entitled to a rating in excess of 10 percent for his service-
connected low back disorder as he does not have muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; he does not have moderate 
limitation of motion nor does he have moderate intervertebral 
disc syndrome and muscle spasm with recurring attacks; his 
recent VA examination does not indicate that he has ankylosis 
or incapacitating episodes requiring bedrest and treatment 
prescribed by a physician.  

VA medical records dated from the 1990s to 2000s reflected 
treatment for low back pain and mild degenerative disk 
disease of the lumbar spine.  The veteran's January 1997 VA 
examination found no spasm of the paravertebral muscles.  
While the veteran had right and left lateral flexion to 10 
degrees, and rotation to the left was 20 degrees and to the 
right was 10 degrees, forward flexion of his lumbar spine was 
to 70 degrees and extension was to 30 degrees.  X-rays 
reported mild degenerative disk narrowing at L5-S1.  A July 
1999 VA examination indicated there was no spasm.  The 
veteran had 24 degrees of extension and 70 degrees of flexion 
with pain at 70 degrees; the examiner opined the veteran had 
mild limitation of back motion.  The veteran complained of 
muscle spasm upon bending during his March 2002 Board 
hearing, however the examiner during a September 2002 VA 
examination noted that no muscle spasms were felt.  Range of 
motion evaluations could not be done due to the veteran's 
claimed pain.  The examiner indicated that there was no gross 
sensory deficit in any aspect of the lower extremities, 
straight leg elevation test bilaterally was negative and 
objectively there was no reason why the veteran could not 
flex or do other movements with his lower back.  There was no 
muscle atrophy and muscle wasting seen in any aspect of the 
lower extremities.  X-rays revealed very minimal degenerative 
changes of the lumbar spine.  MRI studies also were 
performed.  The final diagnoses were chronic back strain 
secondary to mild osteoarthritis, moderate bilateral 
foraminal stenosis, mild spinal canal stenosis and mild 
spondylolisthesis without radiculopathy.  The examiner 
concluded the veteran has a mild back strain secondary to 
mild osteoarthritis of his lumbar spine.  

During his December 2006 VA examination, the veteran 
indicated that he did not have radiating back pain but the 
pain was associated with stiffness, fatigue and lack of 
endurance.  The veteran denied having any periods of 
incapacitation in the last 12 months dues to his back 
disorder.  Upon physical examination there was no muscle 
spasm felt, forward flexion was to 90 degrees, extension was 
30 degrees, lateral flexion (both right and left) and 
rotation were 30 degrees.  During repetitive flexion, there 
were mild signs of fatigability but no changes in flexion.  
The examiner indicated the DeLuca criteria did not apply 
because the veteran denied having flare-up of back pain.  The 
examiner estimated that during repetitive use of his lower 
back, the veteran did not have any changes on flexion of his 
back and was considered to have mild functional limitation 
that mostly will be manifested by pain.  There was no muscle 
atrophy or wasting of the lower extremities.  There were no 
signs of weakness or incoordination due to his back.  X-rays 
and MRIs were performed.  The final diagnoses were chronic 
low back strain secondary to mild osteoarthritis of the 
lumbar spine and moderate canal stenosis worsen by new 
evidence of retrolisthesis of L5-S1, with no evidence of 
radiculopathy.  

Hence in the instant case, the veteran is not entitled to a 
rating in excess of 10 percent under the older Diagnostic 
Codes 5292, 5293 and 5295 nor does his December 2006 VA 
examination allow for a higher rating under the current 
Diagnostic Code 5237.  

The veteran during his December 2006 VA examination stated 
that in the past year he lost about 1 month from work due to 
his back pain, he also noted that he works as a security 
officer and his back disorder does not affect his employment 
because he has a desk job.  The veteran's other VA 
examinations or record, specifically ones dated in January 
1997, July 1999 and September 2002, repeatedly indicated that 
the veteran's work did not interfere with his ability to be 
gainfully employed.  Thus, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An evaluation in excess of 10 percent for the veteran's low 
back disorder is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


